                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE NORTHERN DISTRICT OF ALABAMA

 Fill in this information to identify your case:
 Debtor 1               Charles Henderson                                                                     Check if this is an amended plan
                              Name: First           Middle                 Last                               Amends plan dated: 3/13/2019
 Debtor 2
 (Spouse, if filing)          Name: First           Middle                 Last


 Case number:                  19-01033-DSC
 (If known)




Chapter 13 Plan

 Part 1:      Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                           orders, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                           that provision ineffective.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                           plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                           claim must be filed in order to be paid under this plan.

                           The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                           check a box that applies renders that provision ineffective.


                              The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                           or no payment at all to the secured creditor.

                             The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                           Part 3, § 3.4.

                               The plan sets out nonstandard provision(s) in Part 9.

 Part 2:      Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

              $380.00 per Month for 60 months

              Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2           Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                          Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:

                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment)


2.3           Income tax refunds and returns. Check one.
                                                                                  Chapter 13 Plan                                              Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


         Case 19-01033-DSC13                                 Doc 26    Filed 05/24/19 Entered 05/24/19 11:32:39                        Desc Main
                                                                      Document     Page 1 of 5
 Debtor                Charles Henderson                                           Case number                                                  Eff (01/01/2019)

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee income tax refunds received during the plan term, if any.

                          Debtor(s) will treat income tax refunds as follows:


                          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4          Additional Payment Check all that apply.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5           Adequate Protection Payments

             Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
             of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
             are available after the proof of claim is properly filed.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, claim modification, and hearing on valuation. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below:
                               1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
                                  vehicle acquired for the personal use of Debtor(s), or
                               2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
                                  value, or
                               3. are fully secured.
                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                          trustee as specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim
                          controls over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is
                          controlled by the plan.

                          The holder of any claim listed below will retain the lien until the earlier of:

                                 (a) payment of the underlying debt determined under nonbankruptcy law, or

                                 (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                      Monthly                                 Estimated
                                                                                                                        Monthly Fixed          Monthly Fixed
                      Adequate                               Amount of                     Value of         Interest
 Name of Creditor                                                            Collateral                                  Payment to             Payment to
                     Protection                            Creditor's Total                Collateral        Rate
                                                                                                                          Creditor                Begin
                      Payment                                   Claim
 Bridgecrest      $60.00                                   $14,932.93       2010          $6,075.00         6.50%      $320.00              SEPTEMBER
                                                                            DODGE                                                           20019
                                                                            CHARGER
                                                                            SXT

3.4          Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral. Check one.

                                                                                 Chapter 13 Plan                                           Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


         Case 19-01033-DSC13                                 Doc 26    Filed 05/24/19 Entered 05/24/19 11:32:39                          Desc Main
                                                                      Document     Page 2 of 5
 Debtor                Charles Henderson                                       Case number                                                    Eff (01/01/2019)


                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2          Chapter 13 case filing fee. Check one.

                  Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                  Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3          Attorney's fees.

             The total fee requested by Debtor(s)’ attorney is $3,500.00. The amount of the attorney fee paid prepetition is $0.00.
             The balance of the fee owed to Debtor(s)’ attorney is $3,500.00, payable as follows (check one):

                  $587.94 at confirmation and $293.97 per month for 3 months and then pro rata per month thereafter until paid in full, or
                  in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4      Priority claims other than attorney’s fees and domestic support obligations. Check one.
                  None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                  The other priority claims are listed below. Unless otherwise ordered, the amount of the creditor's priority claim listed on the
                  proof of claim or amended claim controls over any contrary amount listed below.
        Name of Creditor               Estimated Amount of Claim to        Monthly Fixed Payment, if any, Monthly Fixed Payment, if any,
                                                    be Paid                           to Creditor                               to Begin
 State of Alabama Dept of                                       $101.23                                 $2.00 Sept 2019
 Revenue


4.5          Domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2          Percentage, Base, or Pot Plan. Check one.

                          100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                          Percentage Plan. This plan proposes to pay 0.00 % of each allowed nonpriority unsecured claim.
                          Pot Plan. This plan proposes to pay $       , distributed pro rata to holders of allowed nonpriority unsecured claims.
                          Base Plan. This plan proposes to pay $         to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments
                          pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
                          disbursements have been made to all other creditors provided for in this plan

5.3          Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4          Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

                                                                              Chapter 13 Plan                                             Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


         Case 19-01033-DSC13                                 Doc 26    Filed 05/24/19 Entered 05/24/19 11:32:39                           Desc Main
                                                                      Document     Page 3 of 5
 Debtor                Charles Henderson                                              Case number                                                    Eff (01/01/2019)


 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified
                          below. Arrearage payments will be disbursed by the trustee. The final two columns include only payments disbursed by the
                          trustee rather than by Debtor(s). Unless otherwise ordered, the amounts listed on a proof of claim or amended proof of claim
                          control over any contrary amounts listed below as to the estimated amount of the current installment payment and arrearage.

                                                                                                                                        Monthly            Monthly
                                Description of Leased                                                            Amount of
                                                                     Lease       Current Installment                                     Fixed              Fixed
 Name of Creditor               Property or Executory                                                           Arrearage to
                                                                     Term             Payment                                          Payment to         Payment to
                                      Contract                                                                    be Paid
                                                                                                                                        Creditor            Begin
                                                                             $1,295.00
                                                                             Disbursed by:
                                                                                Trustee
                                                                                Debtor(s)
                               RESIDENTIAL
 Alabama Rental                LEASE                                         To begin:
 Managers                      AGREEMENT                                     April 2019                    $0.00                      na                           na


6.2          The executory contracts and unexpired leases listed below are rejected: Check one.

                          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.



 Part 7:      Sequence of Payments

7.1          Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
             set forth in the administrative order for the division in which this case is pending.

 Part 8:      Vesting of Property of the Estate

8.1          Property of the estate will vest in Debtor(s) (check one):

              Upon plan confirmation.

              Upon entry of Discharge

 Part 9:      Nonstandard Plan Provisions

                          None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.
                          Nonstandard provisions. Nonstandard provisions are required to be set forth below. Nonstandard provisions set out
                          elsewhere in this plan are ineffective. A nonstandard provision is a provision not otherwise included in this district’s
                          Local Form or deviating from it. These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked.


                          Exclude T-Mobile, Birmingham Waterworks, AT&T from the ordinary course language.



 Part 10: Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):


                                                                                    Chapter 13 Plan                                             Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


         Case 19-01033-DSC13                                 Doc 26      Filed 05/24/19 Entered 05/24/19 11:32:39                              Desc Main
                                                                        Document     Page 4 of 5
 Debtor                Charles Henderson                                         Case number                                              Eff (01/01/2019)


 X     /s/ Charles Henderson                                                              Date    May 24, 2019
       Charles Henderson

 X                                                                                        Date


Signature of Attorney for Debtor(s):
 X /s/ Chadwick A. Cotant                                                        Date   May 24, 2019
     Chadwick A. Cotant {COT022}
     PO Box 311167
     Enterprise, AL 36331
     (334) 393-4357
     Fax: (334) 393-0026
     bankruptcy@brockandstoutlaw.com

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                     CERTIFICATE OF SERVICE
           I, the undersigned, hereby certify that on the 24th day of May 2019, I served a true and correct copy of the foregoing by immediate
electronic service upon Bradford W. Caraway, Chapter 13 Trustee, (ctmail@ch13bham.com). A copy of the same was served to all Creditors
by first class U.S. Mail, postage prepaid, in accordance with the local rules of the Bankruptcy Court.

Bradford W. Caraway                                                               ALL CREDITORS ON ATTACHED MATRIX
Chapter 13 Trustee
ctmail@ch13bham.com
                                                                                                   /s/ Chadwick A. Cotant
                                                                                                   Chadwick A. Cotant {COT022}




                                                                                Chapter 13 Plan                                      Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy


         Case 19-01033-DSC13                                 Doc 26      Filed 05/24/19 Entered 05/24/19 11:32:39                  Desc Main
                                                                        Document     Page 5 of 5
